Citation Nr: 1708291	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right Achilles tendonitis (right ankle disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1981 to January 1983, April 1990 to July 1990, January 1991 to April 1992 and May 1992 to August 1992.  She also served a period of active duty for training (ACDUTRA) with the Marine Reserves, including from June 1978 to September 1978, November 1978 to December 1978 and June 1985 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Board issued a decision which granted service connection for "a breast disability," and also remanded reopened claims of service connection for right ankle and migraine headache conditions, for further development.  Thereafter, in a September 2015 rating decision, the RO granted service connection and a 50 percent evaluation for migraine headaches.

The Board then issued an April 2016 decision in which it granted service connection for residuals of fibroid cysts of the left breast and denied the right ankle disability.  The Veteran appealed the Board's April 2016 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in December 2016 granting a December 2016 Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of General Counsel ("the parties").  The Court's order remanded the Board's decision denying service connection for the right ankle disability for action consistent with the terms of the JMPR.  The right ankle issue is before the Board pursuant to the Court's order.

The Board noted in the April 2016 decision that the issue of entitlement to service connection for breast cancer had been raised by the record in a September 2012 correspondence.  As the record does not reflect the RO has taken action on the claim, the Board again refers the issue to the RO for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The December 2016 JMPR states that the Board erred in April 2016 when it found the duty to assist had been satisfied with regard to obtaining all of the Veteran's outstanding VA and service treatment records, as well as relying on a September 2015 VA examiner's opinion, which was deemed inadequate.

With regard to obtaining records, the parties agreed that the requests for the Veteran's service and post-service medical records have been deficient, including prior Personal Information Exchange System (PIES) requests.  The parties agreed additional requests are required for the Veteran's outstanding medical records, including any with her as a dependent or located under her "sponsor's" social security numbers, referenced in the February 2015 statement.  A request to obtain records from William Beaumont Army Hospital from 1996-2004 should also be made.

An exhaustive search is required for any outstanding service treatment records.  JMPR indicated records from April 1990 through July 1990 were never obtained and the unavailability of the records was not documented.  Any requested records not obtained should be documented as unavailable and the Veteran notified of such.

With regard to a VA examination report, the parties agreed the September 2015 VA examiner's opinion was inadequate as it failed to comply with the Board's August 2014 remand.  JMPR noted that an orthopedist is required, not a general practitioner.  Further, the opinion indicated there was not enough evidence in the available record to render an opinion on the etiology of the Veteran's right Achilles pain; however, in contrast, he concluded the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He also appeared to base his opinion solely upon the absence of contemporaneous medical evidence in the record.

Thus, the Board must remand this matter for compliance with the Court's December 2016 order granting the parties' JMPR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated treatment records since October 2016.

2.  Conduct an exhaustive search for any outstanding service treatment records, to specifically include those from April 1990 through July 1990, as well as from William Beaumont Army Hospital from 1996-2004.  Specifically the AOJ should request the Veteran's medical records and any other records for the Veteran as a "dependent" under her "sponsor's" social security numbers, as indicated in the February 2015 statement.

The AOJ should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the preliminary development required, in accordance with the JMPR, arrange for the Veteran to undergo a VA examination by an orthopedist to determine the nature and etiology of the right ankle disability.  The examiner should review the claims file and all necessary tests and studies should be conducted.

a)  The examiner should identify, by medical diagnosis, all right ankle disabilities found; and

b)  Indicate, for each disability diagnosed, whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active service or injuries therein.

The examiner should discuss the Veteran's in-service right ankle and Achilles complaints and treatment.  He or she should further discuss the relevant lay and medical evidence, including the July 2010 MRI and the Veteran's statement in the May 2011 substantive appeal.

If for any reason the examiner is unable to provide the requested information, he or she is asked to explain in detail why such information could not reasonably be provided.

All opinions must include a complete rationale.

4.  Finally, readjudicate the right ankle claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her representative and allow them an appropriate time to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

